I agree with the conclusion reached in the first subdivision of Mr. Justice Loring's opinion. But I cannot concur in the result because as matter of law it seems to me to have been "reasonably possible" to give the notice of disability promptly; in any event much sooner than it was in this case. I cannot believe that it was the intention of the statute, 1 Mason Minn. St. 1927, § 3417(5), that mere ignorance or inadvertence of the beneficiary should be magnified into an absolute impossibility. Notice of the disability could have been given promptly by any interested party such as a guardian of the insured or a beneficiary of the insurance. Fortuitous circumstances explaining delay are far from being such a cause as to make action impossible.
                            AFTER REARGUMENT.
On January 19, 1934, the following opinion was filed: